ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the certification from the Court of Appeals, 363 N.W.2d 904, be, and the same is, approved; that the petition for further review filed on behalf of the petitioners Norman Perl, et al., be, and the same is, granted; and that the application of Marshall Tanick to serve and file a brief as amicus curiae be, and the same is, granted. The following briefing schedule is established: the brief of the petitioners and the amicus curiae shall be served and filed not later than 30 days from the date of this order; the respondents’ brief served and filed within 30 days thereafter and the petitioners’ reply brief, if any, within 10 days thereafter. The ami-cus curiae will not participate in the oral argument to be scheduled at some future date.